Lupmpkih, C. J.
The defendant was convicted of simple larceny, for stealing *266a mule in the county of DeKalb, from a man by the name of Bailey. He took the mule to Atlanta, the day after he was stolen, and there had him sold at auction.
On the trial, when empanneling the j ury, the statutory question was propounded to one James O. Thurman, — that is, whether his mind was perfectly impartial between the State and the prisoner ? He answered that he was not satisfied that he was, — adding, that he had partiality in his mind. In reply to questions put by the Court, he stated that he did not personally know the prisoner, or the facts of the case, and had no prejudice against the prisoner as an individual, but in all cases, because of the offence, he was prejudiced. The Court decided him to be competent, and he was challenged by the prisoner peremptorily.
Now, the only question is, does the prejudice referred to in the law apply to the person of the accused, or to the of-fence for which he stands indicted ? We think the former : otherwise, all good men would be disqualified to sit as jurors in all criminal eases. For, if they feel as they should do, they should desire the suppression of crime, and this desire will be in proportion to the aggravation and frequency of the offence. This feeling may serve to stimulate their zeal to bring delinquents to punishment. But it does not follow, by any means, that it will so warp their judgment as to render them incapable of doing justice to the parties, according to the law and the evidence of the case.
After the evidence was closed, the Court charged the jury in substance as follows: “The defendant is indicted for the offence of simple larceny, in stealing a bay horse mule from the prosecutor on the 19th of February, 1866. Does the evidence show that a mule was stolen from the prosecutor, as alleged in the indictment; that the defendant was afterwards seen in the possession of the mule, riding him; that he carried him to Atlanta, and there had him sold at auction as his property, and received pay for him. Are you satisfied, from the proof before you, that the defendant *267voluntai’ily gave his noté for the amount for which the mule was sold.
“ If he Was induced to give his note by threats or coercive means, used for that purpose, then, such an act is not binding upon him in law; but if he voluntarily gave his note for the amount for which the mule sold, then he is bound in law by his act. If you should believe from the evidence that he did these things, then, under the law, he is guilty, and you ought to find him so.”
“ Whether these facts have or have not been established by the evidence, the Court expresses no opinion, but leaves it exclusively to your consideration and judgment.”
Complaint is made against this charge, upon thé ground that it is too emphatic — the presiding Judge having grouped together a certain combination of circumstances, and then telling the jury that if the defendant did these 'things he is guilty ¿ and that they ought to find him so. Ought the Court, in any criminal case, to pronounce the defendant guilty, and to charge the jury that they ought to find him so? Is not this their peculiar province ? And does the fact that the Court subsequently adds, that he expresses no opinion upon the testimony, but leaves it exclusively to the. consideration and judgment of the jury, leave their minds free to act after the conclusion thus forcibly drawn by the Court ?
Again, the charge is excepted to as not being full on the subject of confessions. The Judge instructed the jury, that if the defendant was induced to give his note by threats' or coercive means used for that purpose, then the act is not binding upon him in law. The objection is, that, while the Judge explained to the jury one alternative which renders confessions objectionable, to-wit, force, or the fear of injury, he failed to present the other, to-wit, the slightest hope of benefit. True, he charged the jury, that if he voluntarily gave his note for the amount for which the mule sold, then he was bound by his act. In the absence of anything more, the general language used would be unexceptionable. But when the Court undertakes to analize or define what *268makes a confession voluntarily, both, members of the definition should be presented to the jury, to-wit: the slightest hope of benefit, or the remotest fear of injury.
The remaining exception is, in overruling the motion for a new trial because the verdict of the jury was contrary to the evidence. So well satisfied are we of the guilt of the prisoner, and that the finding of the jury was not contrary to, but in accordance with, the testimony, that we are unwilling to send this case back upon any of the grounds taken in the motion for a new trial.
The man Parker, seen the next day after the mule was stolen in possession of the stolen property, and failing to implicate anybody else as the thief, carries the mule to Atlanta, has him disposed of at auction, voluntarily gave hjé note to Thrasher for the purchase money which he natTpaid for the mule, under the feigned name of "Wilson ; and having utterly failed, by cra&We witnesses, to sustain his trumped-up defence of an alibi, there is no room left to entertain a rational doubt that he was verily guilty of the larceny charged upon him.
Judgment affirmed.